 In the Matter of THE SOMERSET SHIPYARDS, INC.andINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRONSHIPBUILDERS AND HELPERS-OF AMERICA, A. F. OF L.Case No. R-4821.-Decided March 23, 1943Jurisdiction:barges and mooring buoys, manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition : election necessary.Unit Appropriate for Collective Bargaining:all hourly paid production andmaintenance employees of the company, excluding supervisory employees whohave the authority to hire and discharge, office and clerical employees, andexecutives; stipulation as to.Mr. Joseph Fisher,of Boston, Mass., for the Company.Mr. Paul Honey,of North Weymouth,Mass.,for theBoilermakers.Grant d -Ango ff, by Mr. Frederick Cohen,ofBoston,Mass., forthe C. 1. 0.Mr. Louis Cokin,of counsel to the Board.DECISIONAND'DIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers of America, A. F. of L.,herein called the Boilermakers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Somerset Shipyards, Inc., South Somerset, Massachusetts, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Thomas H. Ram-sey, Trial Examiner.Said hearing was held at Fall River, Massa-chusetts, on February 1, 1943.At the commencement of the hearing,the Trial Examiner granted a motion of Industrial Union of Marineand Shipbuilding Workers of America, C. I. 0., herein called theC. I. 0., to intervene.The Company, the Boilermakers, and the C.I.O. appeared and participated in the hearing, and all parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Trial48 N. L. R. B., No. 54.430 THE SOMERSET SHIPYARDS,'INC.431'Examiner's rulings made at, the hearing' are- free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Somerset Shipyards, Inc. is a Massachusetts corporation withits principal place of business at South Somerset, Ma"ssachhsetts, whereit is engaged in the building of mooring buoys for the United StatesNavy and barges for the United States Army.During the six-monthperiod preceding February 1, 1943, the Company purchased raw ma-terials valued at about $150,000, all of which was shipped to it frompoints outside the State of Massachusetts.During the same period,the Company shipped finished products valued at about $40,000, ap-proximately 90 percent of which was shipped to points outside theState of Massachusetts.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to membership employees ofthe Company.'Industrial Union of Marine and Shipbuilding Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONOn December 16, 1942, the Boilermakers requested the Company torecognize it as the exclusive representative of. the Company's em-ployees.The Company refused this request.-A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Boilermakers and the C. I. O. eachrepresents a substantial number of employees in the unit hereinafterfound to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The RegionalDirector reportedthat the Boilermakers presented 57 authorization cardsbearing apparently genuine signatures of persons whose names appear onthe Company'spay roll of January 6. 1943.He furtherreportedthat the C. I. O. presented21 n}ember-ship application cards bearingapparentlygenuine signatures of persons whose namesappear onthat pay roll.There aie 81 persons on the January 6, 1943,pay roll who arein the appropriate unit. '432DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE' UNITWe find, in accordance with a stipulation of the parties, that allhourly paid production and maintenance employees of the Company,excluding supervisory employees who have the authority to hire anddischarge, office and clerical employees, and executives, constitute a/unit appropriate for the purposes of collective bargaining, withinthe meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The Boilermakers and the C. I. O. request that an election be heldin the immediate future.should beheld because it expects its personnel to increase threefoldbecause of pending contract negotiations with the United States Gov-ernment.The record indicates that at the time of the hearing .therewere approximately 95 employees in the appropriate unit.Repre-sentatives of the Company testified that the Company was presentlynegotiating with the United States Government for contracts whichwould require' its personnel. to increase to about 250.However, theCompany has received no new contracts and the record' indicates that.there is considerable-uncertainty as to when any new contracts requir-ing an appreciable expansion of personnel" will be received.Weshall accordingly ' proceedwith an immediate determination ofrepresentatives.In one respect, however, we shall, in view of the circumstancesherein presented, modify our usual practice.Ordinarily we refuse,for administrative reasons, to entertain a petition for an investiga-tion and certification of representatives within a year after we haveissued a certification.Since there is some possibility of, an expan-sion of the Company's operations which will almost triple the num-ber of employees, we shall not, in the event a collective bargainingrepresentative is certified as a result of this proceeding, adhere to ourusual one-year rule.We shall, instead, entertain a new petition foran investigation and certification of representatives at any time fol-lowing issuance of any certification, provided we are satisfied, underall the circumstances then shown' (including proof that there has beena substantial increase in the number of employees and that the peti-tioner represents a substantial number of employees), that a questionaffecting commerce has arisen.22See'Westtinghouse Electric &. Manufacturing, CompanyandInternational Associationof Machinists,Local804,A.F. of L.,38 N. THE SOMERSET SHIPYARDS, INC.433We shall direct that the employees eligible to vote in the electionshall be those within the appropriate unit who were employed duringthe pay-roll period immediately preceding the date ,of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III,-Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEIY that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The SomersetShipyards, Inc., South Somerset, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, Niho were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented by In-ternationalBrotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, affiliated with the American Federation of Labor,or by Industrial Union of Marine and Shipbuilding Workers ofAmerica, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining, or by neither.Mn. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.I